^   ..-.-




HonorableThphamas
               L.Blenton,Jr.
County Attorney
8baokelfOrd   county
Albany,Texas

Dear Six-r                                opinionNO. o-6404
                                          Rer Canpeneatlonof the deputise
                                              of the Sheriffwho is also the
                                              AeeeeeorColleotorof Taxee,
                                              and other matters.

         Ymr letterof January24, 195, requestingthe opinionof this
Departmentregardingthe mattersmentionedtherein,ie in part, aa follows%

                   "The auditorwho has auditedour ouuntybooka ham
               brou&t up oertaiu legal question6in oonneotlonwith
               the admlnietrationof our oounty buaineeeuponwhioh,
               a8 CountyAttorney,I would like to get oplnlonafran
               your offioe.

                   *The populationof ShaokelfordCounty'ialea8 than
               25,000 inhabitants, and the total tiaes~ed~valnatione
               are approrkuately&',000,000~00.Ihe offlob of 'Sheriff,
               Tax Asaeesor, and Tax Collector,IE ofanbinedinto one
               offioe,and held by one individual.

                   Vor a number of yeare prior to the eleotionof the
               presentoffioer,and aleo prior to my becomingCounty
               Attorney,the feee of the deputiesemployedby the Sheriff,
               Tax Assessorand Ta Colleotor,were paid by the,Oounty
               Treasurerout of the GeneralFund, and all fees of office
               were paid into the County Treasury.

                   "The auditor,who has just audited the oounty books,
               objectsto this prooedure,and hae advised the Ccmrmieelonere'
               Court that the deputiesof thle officemuat be paid out of
               the feea of office and that their compensation18 limited
               to the fees of office.

                  *In thl6 connection,the offioerwho holdn the cabined
HonorableThomas L. Blanton,Jr., Page 2 (O-6404)



         offioe of Sheriff,Tax Aaserjaor,and Tax Colleotor,is
         Mr. CharleeH. Arendt. He has amployedunder him as
         deputiesthe following: Mr. John Hightower,Chief Deputy
         Sheriff,at a ealary of $1800.00per year; Mr. F3uoryMor-
         ris, Deputy Sheriffat Moren, Texas, at a salary of $1800.00
         a year; Mr, R. S. Plnmmer,Chief Deputy Tax Asseeaor,at a
         salary of $1800.00per year; Mrs. EadineBrewster,Assistant
         Deputy Tax Colleotor,et a salary of $1200.00per year.

             "All of these salarieshave heretoforebeen paid by
         the County Treasurerout of the OeneralFund of Shaokelford
         County,and during 1944 the fees of the reepeotiveoffices
         did not quitemeet the amountanecessaryto pay the respec-
         tive salaries,and that of the Sheriffhimself. . . . .*

         We thank you for the brief submittedwith your inquiry. Shackelford
Countyhas a populationof 6,211 inhabitantsaooordingto the 190 Federal
Censue and the County offioialaof said County are oompeneatedon a fee basic
for their offioialservicea.

          In countieehaving a populationof less than 10,000inhabitants
accordingto the last precedingcensusof the United States, the Sheriffof
each of such countiesin additionto his other duties shall be the Assessor
and Collectorof Taxes therefor. (Art. 8 Sec. 16 of the State Constitution;
Art. 7246, VaA.C.S.)

         Art. 3902, V.A.C.S.,provideain part:
             I. * e *thecompensationwhioh may be allowedthe
         deputies,assistantsor clerks above named for their
         servicesshall be a reasonableone, not to exceed the
         followingemonnts:

             "1. In countieshaving a populationof Twenty-five
         Thousand(25,000)or less inhabitants, first asaietantor
         Chief Deputy not to exoeedEighteenHundred ($1800.00)
         Dollarsper annum;other assistants,deputiesor clerksnot
         to exceedFifteenHundred ($1300.00)Dollarsper annum each.



         Art. 3899, V.A.C.S.,providesin part:
             ". s a . The amount of salariespaid to aesiatants
         and deputiesshall alao be clearlyahown by such officer,
         giving the neme, position,and amountpaid each3 and in no
HonorableThomas L. Blanton,Jr., page 3 (O-6404)



         event shall any officershow any greateramount than
         actuallypaid any such assistantor deputy, The amount
         of such expenses,togetherwith the amount of salaries
         paid to assistants,deputies,and clerks shall be paid
         out of the fees earnedby euoh officer . . . ."

          We have carefullyconsideredall the statutesmentionedin your
inquiryin connectionwith the questionaunder consideration.For the purposes
of this opinionwe do not deem it neceesaryto quote said statutesin full.

          Article 6869, V.A.C.S.,authorizesthe paymentof Deputy Sheriffsout
of the GeneralFund of the county only when the Ccnmni6sionere'
                                                            Court is of the
opinion that the fees of the Sheriffare not sufficientto justifythe payment
of the deputies. The purposeof the statute1s to enable the Sheriff to have a
sufficientnumber of deputiesto performthe duties of his office.

          This Departmenthas repeatedlyheld that a Sheriffwho performsthe
duties of Tax Aeseasor-Collector, la holding only one office, that is, the office
of Sheriff,and that the aseeseingand collectingof taxes are additionalduties
imposedupon the Sheriff. This Deparimenthae also repeatedlyheld that a
Sheriffwho performsthe dutiesof the Assessorand Collectorof Taxes is en-
titled to appointonly one Chief Deputy. You are thereforerespectfullyadvised
that it is the opinionof thi6 Departmentthat the Sheriff of ShackelfordCounty,
who performsthe duties of Aaseasor-Collector  of Taxes, Is authorizedto appoint
only one Chief Deputy for his office,with the approvalof the Ccmm~issionere'
Court, and such other deputiesand olerks that are necessary. The salary of the
Chief Deputy cannot exceed the sum of $1800.00per annum, and the salariesof
other deputiesor clerks of the Sheriffoannotexceed $1500.00per annum each.
The Sheriffof ShaokelfordCounty cannot legallyappointthree Chief Deputies
for his offioe and pay each a maximum compensationof $1800.00per annum. (See
opinicnNo. O-91, a copy of which is enclosedfor your convenience.)All of the
deputizeappointedby the Sheriffare deputysheriffsand none of them are deputy
tax asaeeeorsor deputy tax collectors.

          YOX are furtheradvisedthat it ie our opinionthat the oompeneation
of tie deputiesof the Sheriffmust be paid from fees of his office,and there
is no legal authoritywhateverauthorizingthe paymentof such compensationout
of "&e GeneralFund of the County exceptas authorizedby Art. 6869 when the
Cormuissioners'Court is of the opinionthat the fees of the Sheriffare not
sufficientto justifythe paymentof the deputies. this statute(Art. 6869)
doe@ o,ot;
         contemplatethat the compensationpaid the deputiesout of the General
Fund in accordancetherewithshall be chargedagainstthe Sheriff. Stated dif-
ferentlythe Sheriff is not authorizedto pay the County Treasurerall the feea
of his office,neither is the County Treasurerlegallyauthorizedto pay the
compensationof the deputiesof the Sheriffout of the GeneralFund of the County.
H:Jzorable
         'Rimas L. Blanton,Jr., page 4 (O-&Ok)



AE heretoforestated,,thecompensationof the deputiesof the Sheriffmust
be psid wt of the fees of his office,exceptas authorizedby Art. 6869.
                                           Yours very truly

                                      A!lTORNE!YGEfiERALOFTEXAS

                                           /s/ArdellWilliams
                                      BY
                                             ArdellWilliam
                                                  Assistant




APPROVEDFE   ':;9";5

/s/GroverSellers

AlTQRiEYGENERALOF~


                                    APPEOVED
                                    OPINION
                                    coi.!mTlm

                                    BY'/ifkiB
                                    Chairman